DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 10-19) in the reply filed on January 3, 2022, is acknowledged.  The traversal is on the ground(s) that Examiner has not established that there would be a serious burden if restriction is not required.  
Applicant asserts that Examiner has not provided an “appropriate explanation” for why there would be a serious burden if restriction were not required, and further asserts that there is not such a burden (Reply: Pages 2-3).  This is not found persuasive.
First, Applicant has not provided any reasons for why they deem Examiner’s explanation to be inappropriate.  The reply merely quotes the Office Action and states that the explanation was not appropriate.
Second, different fields of search are indeed required.  Examiner already provided one example in the previous Office Action.  As an additional example, Invention I requires search queries directed to blending patches (claim 1, lines 11-12: “blending the plurality of pixels and/or the patch”), but such search queries are unlikely to result in finding prior art pertinent to Invention II, which specifically requires blending pixels and does not recite any patch blending.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on January 2, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 31, 2019, is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “warping unit” of claim 10, and
the “blending unit” of claim 10.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 10, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Chaurasia’ (“Depth Synthesis and Local Warps for Plausible Image-Based Navigation,” 2013).
Regarding claim 10, Chaurasia discloses an apparatus for generating a virtual viewpoint image (Section 5.2 describes rendering algorithm for generating a virtual viewpoint image; Section 6.1, describes computer implementation of the algorithm), the apparatus comprising:
a warping unit (This limitation invokes ‘112(f) – see above; The corresponding structure, material and acts described in the specification, or equivalents thereof, include a computer – e.g. [0081]-[0083], as published; Section 6.1 describes computer implementation of the algorithm disclosed by Chaurasia) configured to warp a plurality of pixels of at least one input viewpoint image to a virtual viewpoint image coordinate system (Figure 6, Section 5.2, Pass 1, pixels [which are included within superpixels] of each of four input viewpoint images are warped to virtual viewpoint; Section 5.1 describes details of the warping); and 
a blending unit (This limitation invokes ‘112(f) – see above; The corresponding structure, material and acts described in the specification, or equivalents thereof, include a computer – e.g. [0081]-[0083], as published; Section 6.1 describes computer implementation of the algorithm disclosed by Chaurasia) configured to allocate weights to the plurality of pixels warped to the virtual viewpoint image coordinate system (Section 5.2, Pass 2, weights are allocated to warped pixels based on a variety of factors) based (Section 4, second paragraph, each superpixel is subjected to a depth density test; If at least 0.5% of pixels have a depth value, then a superpixel is considered to have reliable/true depth; If less than 0.5% of pixels have a depth value, then a superpixel is a target pixel; Section 4.1 describes a technique for synthesizing depth values, which is applied to target pixels; Section 5.2, Pass 2, second paragraph, “If superpixels do not have such a correspondence edge and one superpixel contains ‘true’ depth samples obtained from PMVS while the other contains depth samples added by our synthesis, we increase the weight of the former by a factor of 2.0”; Therefore, the weights are allocated based on a distribution of depth values; I.e. pixels included in superpixels with depth densities that satisfy the threshold are weighted higher than pixels included in superpixels with reconstructed depth densities that do not satisfy the threshold, and therefore include synthesized depths) and blend the plurality of pixels based on the weights (Section 5.2, Pass 2, the weights are used in blending pixels).

Regarding claim 11, Chaurasia discloses the apparatus of claim 10, and Chaurasia further discloses that the blending unit is specifically configured to allocate a relatively large weight to pixels included in a dense distribution (Section 5.2, Pass 2, as noted above with respect to claim 10, pixels included in a superpixel with a dense depth distribution are considered to have reliable/true depth values and have their weights increased by a factor of 2) and allocate a relatively small weight to (Section 5.2, Pass 2, as noted above with respect to claim 10, pixels included in a superpixel with a sparse distribution have synthesized depth values and their weights are not increased, which makes them small relative to the dense distribution weights).

Regarding claim 16, Chaurasia discloses the apparatus of claim 10, and Chaurasia further discloses that the blending unit is specifically configured to determine a pixel having a smallest depth value among a plurality of first pixels as a representative pixel of a first input viewpoint image of at least one input viewpoint image when the plurality of first pixels are warped from the first input viewpoint image to a first location of the virtual viewpoint image coordinate system (Section 5.2, Pass 1, superpixels are warped from input viewpoint images to virtual viewpoint image coordinate system, and the depth of each super pixel is determined and used for a depth test; Section 5.2, Pass 1, this ensures that “occluded background superpixels slide under foreground superpixels” – i.e. that pixels having a smallest depth value [foreground pixels] are determined as a representative pixel of the first input viewpoint image; Also see Figure 5, including caption).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia.
Regarding claim 12, Chaurasia teaches the apparatus of claim 11.
As noted above with respect to claims 10 and 11, Chaurasia multiplies the weight of a plurality of pixels included in a dense distribution by a factor of 2.0, while leaving the weight of a pixel included in a sparse distribution unchanged (Section 5.2, Pass 2, second paragraph).  Accordingly, the plurality of pixels included in the dense distribution is used in the blending as required by the claim, but the pixel included in the sparse distribution is not excluded from the blending as required by the claim.
However, Chaurasia does teach that using a value higher than 4 “effectively disable[s] blending” (Section 5.2, Pass 2, last sentence).  Such disabling of the 
Chaurasia describes a device that differs from the claimed device by the substitution of some components (i.e. the scaling by a factor of 2.0) with other components (i.e. weight scaling with values higher than 4, which results in the pixel in the sparse distribution being excluded from blending).  Chaurasia’s teachings demonstrate that the substituted components (i.e. the scaled weights with values higher than 4) and their functions (effectively disabling blending) were known in the art.  Furthermore, one of ordinary skill in the art could have substituted one known element for another (i.e. by changing the scaling factor), and the results of the substitution would have been predictable (effectively disabling blending).
Examiner additionally notes that Chaurasia teaches that minimizing blending is advantageous, since blending “has been demonstrated to be a perceptually objectionable ghosting artifact” (Section 5.2, Pass 2, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaurasia to obtain the invention as specified in claim 12.


Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia in view of ‘Buehler’ (“Unstructured Lumigraph Rendering,” 2001).


Regarding claim 13, Chaurasia teaches the apparatus of claim 10.
Chaurasia teaches calculating pixel weights based on view angle penalties (Section 5.2, Pass 2, first paragraph), and blending the plurality of pixels based on these weights (Section 5.2, Pass 2).  Chaurasia cites Buehler as teaching the angle penalties (Section 5.2, Pass 2, first paragraph), and does not teach details of the weight calculations itself.  In particular, Chaurasia does not explicitly teach that the blending unit is specifically configured to determine a first weight according to a distance between the plurality of pixels and a pixel of the at least one input viewpoint image, determine a second weight proportional to an inverse of depth values of the plurality of pixels, determine the final weight by integrating the first weight and the second weight, and blend the plurality of pixels based on the final weight.
However, Buehler does teach techniques for calculating pixel blending weights that include an angle penalty term (Section 4.1), which include determining a first weight according to a distance between the plurality of pixels and a pixel of the at least one input viewpoint image (Section 4.1, especially on Page 428, penaltyang is a first weight according to an angular distance between a reference view and the virtual view – i.e. an angular distance between the plurality of pixels [which have been warped to the virtual view] and a pixel of the at least one input viewpoint image), determining a second weight proportional to an inverse of depth values of the plurality of pixels (Page 428, Resolution Penalty increases as depth values of the plurality of pixels of the input viewpoint image increase beyond the depth of the virtual viewpoint; Weight decreases when penalty increases, so the weight is inversely proportional to depth), determining the final weight by integrating the first weight and (Page 428, right column, penaltycomb), and blending the plurality of pixels based on the final weight (e.g. Section 4.2).
As noted above, Chaurasia specifically suggests using the angle penalty of Buehler (Section 5.2, Pass 2).  Buehler teaches that, when forming a virtual view image, it is desirable to use source images with similar angles (Paragraph spanning Pages 426-427).  The angle penalty is based on this goal (e.g. Section 4.1, first paragraph).  Buehler further teaches that views captured from greater depths will cause undesirable blurring and that this resolution sensitivity is important to consider when blending (Page 427, Resolution sensitivity).  The resolution penalty taught by Buehler advantageously accounts for this resolution sensitivity by penalizing views captured with greater depths (Section 4.1, Resolution Penalty).  Buehler further suggests combining these penalties when determining blending weights (Section 4.1, penaltycomb). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Chaurasia with the combined blending weight of Buehler in order to improve the apparatus with the reasonable expectation that this would result in an apparatus that advantageously accounted for angular distance and resolution sensitivity when determining blending weights.  This technique for improving the method of Chaurasia was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chaurasia and Buehler.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaurasia and Buehler to obtain the invention as specified in claim 13.	
Regarding claim 18, Chaurasia teaches the apparatus of claim 10.
Chaurasia further teaches that the blending unit is specifically configured to determine a Weight A based on view angle penalties (Section 5.2, Pass 2, first paragraph, weight based on angle penalties), determine a third weight based on a distribution of depth values of the plurality of pixels (Section 5.2, Pass 2, second paragraph, factor of 2 is used in a case where distribution of depth values is dense; See rejections of claims 10 and 11; The factor of 2 is a third weight), determine a final weight by integrating Weight A and the third weight (Section 5.2, Pass 2, second paragraph, weight A is multiplied by third weight – i.e. factor of 2), and blend the plurality of pixels based on the final weight (Section 5.2, Pass 2). 
Chaurasia cites Buehler as teaching the angle penalties used to determine Weight A (Section 5.2, Pass 2, first paragraph), and does not teach details of the weight calculations itself.  In particular, Chaurasia does not explicitly teach that calculating Weight A includes determining a first weight according to a distance between the plurality of pixels and a pixel of the at least one input viewpoint image, determining a second weight proportional to an inverse of depth values of the plurality of pixels, and determining Weight A by integrating the first weight and the second weight.
However, Buehler does teach techniques for calculating pixel blending weights that include an angle penalty term (Section 4.1), which include determining a first weight according to a distance between the plurality of pixels and a pixel of the at least one input viewpoint image (Section 4.1, especially on Page 428, penaltyang is a first weight according to an angular distance between a reference view and the virtual view – i.e. an angular distance between the plurality of pixels [which have been warped to the virtual view] and a pixel of the at least one input viewpoint image), determining a second weight proportional to an inverse of depth values of the plurality of pixels (Page 428, Resolution Penalty increases as depth values of the plurality of pixels of the input viewpoint image increase beyond the depth of the virtual viewpoint; Weight decreases when penalty increases, so the weight is inversely proportional to depth), and determining a Weight A by integrating the first weight and the second weight (Page 428, right column, penaltycomb).
As noted above, Chaurasia specifically suggests using the angle penalty of Buehler (Section 5.2, Pass 2).  Buehler teaches that, when forming a virtual view image, it is desirable to use source images with similar angles (Paragraph spanning Pages 426-427).  The angle penalty is based on this goal (e.g. Section 4.1, first paragraph).  Buehler further teaches that views captured from greater depths will cause undesirable blurring and that this resolution sensitivity is important to consider when blending (Page 427, Resolution sensitivity).  The resolution penalty taught by Buehler advantageously accounts for this resolution sensitivity by penalizing views captured with greater depths (Section 4.1, Resolution Penalty).  Buehler further suggests combining these penalties when determining blending weights (Section 4.1, penaltycomb). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Chaurasia with the combined blending weight of Buehler in order to improve the apparatus with the reasonable expectation that this would result in an apparatus that advantageously accounted for angular distance and resolution sensitivity when determining blending weights.  This technique for improving the method of Chaurasia was within the ordinary 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaurasia and Buehler to obtain the invention as specified in claim 18.	


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia in view of ‘Tezuka’ (“View Synthesis Using Superpixel based Inpainting Capable of Occlusion Handling and Hole Filling,” 2015).
Regarding claim 14, Chaurasia teaches the apparatus of claim 10.
Chaurasia further teaches using a super-pixel mapper that uses the SLIC algorithm (Section 4, first paragraph, superpixel algorithm of Achanta et al. – i.e. SLIC – is used for superpixel mapping). 
Chaurasia does not explicitly teach that its superpixel mapper is configured to map a super-pixel to a first pixel of the plurality of pixels based on a difference between a first depth value of the first pixel and a second depth value of a second pixel adjacent to the first pixel.
However, Tezuka does teach a super-pixel mapper used for virtual view synthesis (Section II.A teaches the super-pixel mapping), which is configured to map a super-pixel to a first pixel of the plurality of pixels based on a difference between a first depth value of the first pixel and a second depth value of a second pixel adjacent to the first pixel (Section II.A, Criterion 1).
(Section II.A, Criterion 2).  Tezuka teaches that this disadvantage can be compensated by combining SLID-based super-pixel mapping with depth-difference-based super-pixel mapping (Section II.A, last paragraph, combination of Criteria 1 and 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Chaurasia with the depth-difference-based super-pixel mapping of Tezuka in order to improve the apparatus with the reasonable expectation that this would result in an apparatus that compensated for disadvantages of SLIC-only super-pixel mapping.  This technique for improving the apparatus of Chaurasia was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tezuka.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaurasia and Tezuka to obtain the invention as specified in claim 14.	

Regarding claim 15, Chaurasia in view of Tezuka teaches the apparatus of claim 14, and Tezuka further teaches that the super-pixel mapper is further configured to map the super-pixel to the first pixel when the difference is less than or equal to a predetermined threshold (Section II.A, Criterion 1, case where pixels are connected) and map no super-pixel to the first pixel when the difference is greater than the (Section II.A, Criterion 1, case where pixels are kept isolated).

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Achanta’ (“SLIC Superpixels Compared to State-of-the-Art Superpixel Methods,” 2012)
Teaches SLIC superpixel segmentation and is cited by Chaurasia
‘Ceulemans’ (“Robust Multiview Synthesis for Wide-Baseline Camera Arrays,” 2018)
Gives pixels zero weight if they fall within a distribution of depth values indicative of an edge – see Page 2240
‘Ni’ (US 2011/0157229 A1)
Teaches additional blending weight heuristics, such as a weight based on distance between views – see Figure 7, step 725

‘Pulli’ (“View-based Rendering: Visualizing Real Objects from Scanned Range and Color Data,” 1997)
Performs blending with weights that account for sampling density (Page 28, second weight) and z-buffering (Page 29)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669